 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruman Medical Center Incorporated and ServiceEmployees International Union, Local No. 96. Case17-CA-8745January 17, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge and an amended charge filed onJanuary 25 and February 26, 1979, respectively, byService Employees International Union, Local No. 96,herein called the Union, and duly served on TrumanMedical Center Incorporated, herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region17, issued a complaint on March 5, 1979, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an administra-tive law judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that since on or aboutJanuary 2, 1979, Respondent has refused to honor andabide by the union-security clause in the collective-bargaining agreement then in effect between Respon-dent and the Union. On March 23, 1979, Respondentfiled its answer to the complaint, admitting allmaterial factual allegations except Respondent's statusas an employer within the meaning of Section 2(2) ofthe Act.'On April 2, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 11, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. On April 23, 1979, the General Counselfiled a document entitled "General Counsel's RequestTo Withdraw Motion for Summary Judgment and forOrder Remanding Case," predicated on the fact that,subsequent to the filing of the Motion for Summary' The Board asserted jurisdiction over Respondent in Truman MedicalCenter Incorporated 239 NLRB 1067 (1978), a representation proceeding.Therein we rejected Respondent's claim that it was exempt because it waseither a political subdivision, a joint employer with one, or a provider ofessential services to both Kansas City and Jackson County, Missouri.Official notice is taken of the record in the representation proceedings, Case17-RC-8486, as the term "record" is defined in Secs. 102.68 and 102.69(g) ofthe Board's Rules and Regulations, Series 8, as amended. See LTVElectrosytems, Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir. 1968);Golden Age Beverage Co.. 167 NLRB 151 (1967), enfd. 415 F.2d 26 (5th Cir.247 NLRB No. 58Judgment, Respondent submitted to the RegionalOffice supplemental information. Respondent con-tended that this information was based on eventsoccurring after the April 4, 1978, hearing upon whichthe Board's decision in Truman Medical Center wasgrounded. On May 4, 1979, the Board issued an ordergranting the General Counsel's request, and remandedthe proceeding to the Regional Director for thepurpose of arranging a hearing before an administra-tive law judge limited to the reception of previouslyunavailable evidence on the issue ofjurisdiction.On July 6, 1979, Administrative Law Judge MartinS. Bennett issued a Decision,2and on the same day thecase was transferred to and continued before theBoard. On July 26, 1979, the General Counsel filed aMotion for Summary Judgment submitting that theevidence adduced by Respondent at the hearing didnot warrant overturning the Board's assertion ofjurisdiction in Truman Medical Center. Respondentdid not file a response to the Board's Notice To ShowCause why the General Counsel's Motion for Summa-ry Judgment should not be granted. On August 30,1979, the Board issued an order granting the ChargingParty's motion to correct the transcript.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsthe operative factual allegations as to its refusal toabide by the union-security clause of the collective-bargaining agreement.' Respondent contends, as it didin the representation proceeding, that the Board lacksjurisdiction because Respondent is a political subdivi-sion within the meaning of Section 2(2) of the Act.Respondent further contends that, even if it weresubject to the Board's jurisdiction, the Board should,in its discretion, refuse to assert jurisdiction because ofRespondent's relationships with the political subdivi-sions of Kansas City, Jackson County, and theUniversity of Missouri.In his July 26, 1979, Motion for Summary Judg-ment now before us, the General Counsel contends1969); Intertype Co. v. Penello. 269 F.Supp. 573 (D.C. Va. 1967): Follett Corp..164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of theNLRA, as amended.JD-(SF)-163-79. The Decision is limited to a summary of the documenta-ry and testimonial evidence presented by Respondent. The AdministrativeLaw Judge, pursuant to the remand Order and the agreement of the partiesand the General Counsel, made no findings of fact or conclusions of law.' At the hearing held pursuant to our remand Order, the complaint wasamended to limit Respondent's liability to the period between January 2 andApril 30, 1979, the expiration date of the collective-bargaining agreement.396 TRUMAN MEDICAL CENTER INCORPORATEDthat Respondent failed to produce evidence at thehearing held pursuant to our remand Order whichwould warrant any change in the jurisdiction holdingin Truman Medical Center. We agree.Respondent's request for a hearing was supportedby an assertion that it was prepared to presentpreviously unavailable evidence or evidence reflectiveof events occurring after the hearing held in therepresentation proceeding upon which our TrumanMedical Center decision was based.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have beenlitigated in a prior representation proceeding.'The jurisdictional issue raised by Respondent in thisproceeding was litigated in the prior representationproceeding. We have carefully examined the documen-tary and testimonial evidence adduced at the hearing.We find that the evidence either existed at the time ofthe representation hearing and thus was not "previ-ously unavailable" or relates to events occurring afterthat hearing. As to the latter evidence, we find thatRespondent has not made a sufficient showing ofchanged circumstances in its organizational or operat-ing structure so as to warrant a reversal of our priorholding. Summary judgment is appropriate where, ashere, there are no longer any properly litigable issuesof fact to be resolved. Accordingly, we shall grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:' See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).'That unit is:All Nursing Assistants, Senior Nursing Assistants, Principal NursingAssistants, Custodial Workers, Senior Custodial Workers, Dietary Aides,Multilith Operators, Store Clerks, Transportation Assistants, Automo-tive Drivers, Maintenance Workers, Laundry Workers, Senior LaundryWorkers, Seamtresses, Cook Helpers, Cooks, Senior Cooks, Bakers,Senior Bakers, Laboratory Aides, Respiratory Therapy Assistants,Pharmacy Assistants, Physical Therapy Aides, Occupational TherapyAides, Central Supply Specialists, Senior Central Supply Specialists, andLaboratory Assistants, but excluding professional employees, licensedemployees, office clerical employees, clerical employees, employeescurrently represented by a labor organization in another bargaining unit,guards and supervisors as defined in the National Labor Relations Act,and all other employees.Art. IV of the collective-bargaining agreement states:All employees in the bargaining unit who, on the date of the execution ofthis agreement, are members of the Union in good standing and allemployees who thereafter become members of the Union shall, as acondition of employment, remain members of the Union in good standingfor the duration of this agreement by the payment of initiation fees andregular Union membership dues as long as they remain in the bargainingunit and are covered by this agreement. All new or additional employeeswho become subject to the provisions of this agreement must becomeFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Missouri corporation operatingseveral hospital facilities in and around Kansas City,Missouri. During the past year, Respondent's grossannual revenue exceeded $250,000. During the sameperiod, Respondent received goods and services direct-ly from outside the State of Missouri valued in excessof $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDService Employees International Union, Local No.96, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESRespondent and the Union were parties to acollective-bargaining agreement with an effective termfrom May 1, 1976, through April 30, 1979. Thecontract covered a unit which we found in TrumanMedical Center to be appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.'The collective-bargaining agreement contained validunion-security6and dues-checkoff provisions.members of the Union not later than the thirty-first (31st) day followingthe beginning of such employment and all such employees must remainmembers of the Union in good standing thereafter by the payment ofinitiation fees and regular Union membership dues as long as they remainin the bargaining unit and are covered by this agreement.Art. VI of the collective-bargaining agreement states.I. The Employer agrees to deduct from the wages of those employeeswho so authorize it by written assignment regular monthly Unionmembership dues and the uniform initiation fee required for Unionmembership.2. The Union shall submit to the Employer properly executedassignments for those employees from whose pay deductions shall bemade.3. The Employer shall furnish the Union each month with a list of theemployees from whose pay deductions arc made and the Employer shallremit to the duly authorized officer of the Union a check payable to theLocal Union for the amount so deducted.4. The Union accepts full responsibility for the authenticity of each andevery authorization and assignment submitted to the Employer and shallindemnify and save the Employer harmless from any claims, suits,judgments, attachments and from any other form of liability as a result ofmaking any deduction in accordance with the foregoing authorizationsand assignments. The Union agrees to refund promptly to the Employerany such dues, fees or assignments found to have been erroneously orimproperly deducted.(Continued)397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint, as amended, alleges that, since on orabout January 2, 1979, and continuing until April 30,1979, the expiration date of the contract, the Unionhad requested Respondent, and Respondent refused,to honor and abide by the terms of the union-securityprovision in the then current collective-bargainingagreement, and thus engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct. Without conceding a violation of the Act,Respondent has admitted that it refused, upon requestby the Union, to honor the union-security clauseduring the period from January 2, 1979, through theexpiration date of the contract. The facts are not indispute, and we find that Respondent's unilateralchange in a contractual term subject to mandatorybargaining constitutes a violation of Section 8(a)(5)and (1).1IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(5)and (I) of the Act by failing to abide by the union-security provision of the collective-bargaining agree-ment between January 2 and April 30, 1979, we shallorder Respondent to cease and desist from suchconduct.Neither the complaint nor the amended complaintincludes any reference to the dues-checkoff provisionof the collective-bargaining agreement. At the hearingheld pursuant to our remand Order, the Union andRespondent offered a stipulation to the effect that theUnion would not seek in this proceeding any monetarydamages for "respondent's failure to check off uniondues and require employees to become members of theUnion." Counsel for the General Counsel joined in theproffered stipulation, stating that she did not intend topresent any evidence relating to any possible financialobligation of Respondent. The Administrative LawJudge accepted the stipulation.5. On the last day of each month. or as soon as practical thereafter, theEmployer shall furnish the Union with a list of (a) newly hiredemployees, including their full names, addresses, social security numbers,classifications of work and job locations and (b) employees separatedfrom employment.However, Section 10(c) of the Act provides thatmatters concerning remedies for unfair labor practicesare within the exclusive discretion of the Board. In thecircumstances of this case, and particularly consider-ing the limited mandate of the Administrative LawJudge in the remand hearing, we see no reason tohonor the parties' attempt to stipulate a remedylimited to a cease-and-desist order.Accordingly, since the record clearly reveals theexistence of the dues-checkoff provision in the collec-tive-bargaining agreement, and since Respondent hasconceded its failure to honor said agreement, we alsoshall order Respondent to cease and desist from suchconduct. In addition, we shall order Respondent toremit to the Union all dues moneys it was contractual-ly obligated to collect during the period from January2 through April 30, 1979. The interest on the amountto be remitted is to be computed in accordance withFlorida Steel Corporation, 231 NLRB 651 (1977).9The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1. Truman Medical Center Incorporated is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Service Employees International Union, LocalNo. 96, is a labor organization within the meaning ofSection 2(5) of the Act.3. All Nursing Assistants, Senior Nursing Assis-tants, Principal Nursing Assistants, Custodial Work-ers, Senior Custodial Workers, Dietary Aides, Multi-lith Operators, Store Clerks, Transportation Assis-tants, Automotive Drivers, Maintenance Workers,Laundry Workers, Senior Laundry Workers, Seam-stresses, Cook Helpers, Cooks, Senior Cooks, Bakers,Senior Bakers, Laboratory Aides, Respiratory Thera-py Assistants, Pharmacy Assistants, Physical TherapyAides, Occupational Therapy Aides, Central SupplySpecialists, Senior Central Supply Specialists, andLaboratory Assistants, but excluding professionalemployees, licensed employees, office clerical employ-ees, clerical employees, employees currently represent-ed by a labor organization in another bargaining unit,guards and supervisors as defined in the Act, and allother employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. At all times relevant herein and until April 30,1979, the above-named labor organization was theexclusive representative of all employees in the afore-' N.LR.B. v. Benne Katz, etc.. d/b/a Williamsburg Steel Products Co.. 369U.S. 736 (1962).'See, generally, Isis Plumbing d Heating Co.. 138 NLRB 716 (1962).398 TRUMAN MEDICAL CENTER INCORPORATEDsaid unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing to abide by the union-security clauseof the contract between Respondent and the Unionduring the period from January 2, 1979, through April30, 1979, Respondent engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6. By the aforesaid unilateral change in a term ofemployment subject to mandatory bargaining, Re-spondent interfered with, restrained, and coercedemployees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has engagedin unfair labor practices within the meaning of Section8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Truman Medical Center Incorporated, Kansas City,Missouri, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to abide by the valid union-securityclause in the then effective collective-bargaining agree-ment with the Union without bargaining with theUnion and without the consent of the Union for theperiod January 2 through April 30, 1979.(b) Refusing to remit to the Union dues moneysdeducted from employees' pay during the aforemen-tioned period, pursuant to the valid dues-checkoffprovision in the then effective collective-bargainingagreement with the Union without bargaining with theUnion and without the consent of the Union.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Remit to the Union dues moneys deducted fromemployees' pay during the period January 2 throughApril 30, 1979, pursuant to the valid dues-checkoffprovision in its then-effective collective-bargainingagreement with the Union, with interest, in themanner set forth in the section of this Decisionentitled "The Remedy."(b) Post at its place of business in Kansas City,Missouri, copies of the attached notice marked "Ap-pendix."'°Copies of said notice, on forms provided bythe Regional Director for Region 17, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith."' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELIATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to abide by the validunion-security provision in our then-effectivecollective-bargaining agreement with the Unionfor the period from January 2 through April 30,1979, without bargaining with the Union andwithout the consent of the Union.WE WILL NOT refuse to remit to the Uniondues moneys deducted from employees' payduring the period from January 2 through April30, 1979, pursuant to the valid dues-checkoffprovision in our then-effective collective-bargain-ing agreement with the Union without bargainingwith the Union and without the consent of theUnion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL remit to the Union dues moneysdeducted from employees' pay during the periodJanuary 2 through April 30, 1979, pursuant tothe valid dues-checkoff provision in our then-effective collective-bargaining agreement with theUnion, with interest.TRUMAN MEDICAL CENTER INCORPO-RATED399